Case 1:21-cr-O0500-CJN Document 7 Filed 07/30/21 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA
v.
MICHAEL LEON BROCK,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-527

VIOLATIONS:

18 U.S.C. §§ 111(a) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 231(a)(3)

(Obstruction of Law Enforcement During
Civil Disorder)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol
Building or Grounds)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, at or around 4:22 p.m., within the District of Columbia,

MICHAEL LEON BROCK, using a deadly or dangerous weapon, that is, a rod-like object, did

forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and employee of

the United States, and of any branch of the United States Government (including any member of

the uniformed services), while such officer or employee was engaged in or on account of the

performance of official duties, that is, J.H., an officer from the Metropolitan Police
Case 1:21-cr-O0500-CJN Document 7 Filed 07/30/21 Page 2 of 3

Department, and where the acts in violation of this section involve physical contact with the victim
and the intent to commit another felony.

(Asssaulting, Resisting, or Impeding Certain Officers, in violation of Title 18,
United States Code, Sections | 11(a)(1) and (b))

COUNT TWO

On or about January 6, 2021, at or around 4:22 p.m., within the District of Columbia,
MICHAEL LEON BROCK, using a deadly or dangerous weapon, that is, a rod-like object, did
forcibly assault, resist, oppose, impede, intimidate,and interfere with an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), while such officer or employee was engaged in or on account of the
performance of official duties, that is, P.D., an officer from the Metropolitan Police Department,
and where the acts in violation of this section involve physical contact with the victim and the
intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18,
United States Code, Sections |11(a)(1) and (b))

COUNT THREE
On or about January 6, 2021, within the District of Columbia and elsewhere, MICHAEL
LEON BROCK, committed and attempted to commit an act to obstruct, impede and interfere
with law enforcement officers lawfully engaged in the lawful performance of their official
duties incident to and during the commission of a civil disorder, and the civil disorder
obstructed, delayed and adversely affected the conduct or performance of a federally protected
function.

(Obstruction of Law Enforcement During Civil Disorder, in violation of Title 18,
United States Code, Sections 231(a)(3))
Case 1:21-cr-00500-CJN Document 7 Filed 07/30/21 Page 3 of 3

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, MICHAEL LEON
BROCK, willfully and knowingly engaged in disorderly and disruptive conduct within the United
States Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and
disturb the orderly conduct ofa session of Congress and either House of Congress, and the orderly
conduct in that building of a hearing before or any deliberation of, a committee of Congress or
either House of Congress.

(Disorderly Conduct in a Capitol Building or Grounds, in violation of Title 40, United
States Code, Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, MICHAEL LEON

BROCK, willfully and knowingly engaged in an act of physical violence in the Grounds or any
of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.
Chan Dihalps ene

Attorney of the United States in
and for the District of Columbia.
